Order                                                                                          Michigan Supreme Court
                                                                                                     Lansing, Michigan

  March 26, 2012                                                                                         Robert P. Young, Jr.,
                                                                                                                   Chief Justice

  143624                                                                                                 Michael F. Cavanagh
                                                                                                               Marilyn Kelly
                                                                                                         Stephen J. Markman
  _____________________________________                                                                  Diane M. Hathaway
                                                                                                             Mary Beth Kelly
                                                                      SC: 143624                             Brian K. Zahra,
  In re TD, Minor.                                                    COA: 294716                                       Justices
                                                                      Washtenaw CC Family
  _____________________________________                               Division: 2006-001101-DL

  PEOPLE OF THE STATE OF MICHIGAN,
            Petitioner-Appellee,

  v

  TD,
                   Respondent-Appellant.

  _____________________________________/


         On order of the Court, the application for leave to appeal the May 26, 2011
  judgment of the Court of Appeals is considered. We DIRECT the Washtenaw County
  Prosecuting Attorney to answer the application for leave to appeal within 28 days after
  the date of this order.

        The application for leave to appeal remains pending.




                             I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                       foregoing is a true and complete copy of the order entered at the direction of the Court.
                             March 26, 2012                      _________________________________________
           y0319                                                                 Clerk